



COURT OF APPEAL FOR ONTARIO

CITATION: Di Franco v. Bueckert, 2021 ONCA
    476

DATE: 20210629

DOCKET: C68341

Tulloch, Roberts and Thorburn JJ.A.

BETWEEN

Michele Di Franco

Plaintiff

(Respondent)

and

Michael Bueckert

Defendant

(Appellant)

Daniel S. Tucker-Simmons and Yavar Hameed, for the appellant

Jean-François Lalonde, for the respondent

Heard and delivered orally: June 18, 2021 by video
    conference

On appeal from the order of
    Justice Sally A. Gomery of the Superior Court of Justice dated March 30, 2020,
    with reasons reported at 2020 ONSC 1954.

REASONS FOR DECISION

[1]

We see no error in the
    motion judges dismissal of the appellants Anti‑SLAAP motion. Even
    though she did not have the benefit of the Supreme Courts decision in
1704604
    Ontario Ltd. v. Pointes Protection Association
,
2020 SCC 22, the
    motion judges application of the relevant factors and the limited weighing of
    the evidence that she was required to carry out under s. 137.1 of the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43, are not inconsistent with the
    Supreme Courts articulated framework in
Pointes
.

[2]

We also see no error in the
    motion judges consideration of the evidence on the record before her. As the motion
    judge indicated, she was not to engage in a deep dive into the record and make definitive
    findings of fact and credibility on this early-stage motion, which should be
    left to a summary judgment motion or trial. She was satisfied that the
    respondent had met his onus under s. 137.1(4); her decision is supported by the
    record. She did everything she was required to do on this threshold motion.

[3]

There is no basis for appellate
    intervention. As a result, the appeal is dismissed.

[4]

As agreed, the respondent is
    entitled to his costs of the appeal of $15,915.00, all inclusive. With respect
    to the appellants abandoned motion, we order that there be no costs, since we
    view the results as being mixed.

M. Tulloch J.A.

L.B.
    Roberts J.A.

J.A. Thorburn J.A.


